DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
	The arguments, related to the amended parts of claim 1 and 5, are addressed and further explained in the rejection of said claims below.
	On page 30 of the amendment, Applicant argued that Zhao does not teach the features of claim 11, which is the set of transforms comprises at least two transforms according to which a one-dimensional spectral-to-spatial transform is applied along one dimension, while the other left in the spatial domain, i.e. is not transformed.
	While Applicant’s arguments are understood, it is unclear where in claim 11 the teachings related to “while the other left in the spatial domain, i.e. is not transformed.”  The teaching in claim 11 of “while remaining in spatial domain vertically” and “while remaining in spatial domain horizontally” seems different from the teaching of “while the other left in the spatial domain, i.e. is not transformed.”  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  On page 31 of the amendment, Applicant argued that Lorcy neither suggests nor renders .  
   
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: IMAGE DATA COMPRESSION USING SWITCHING BETWEEN A SET OF TRANSFORMS.   

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus for…” and “apparatus is configured for…” in claims 5 and 65.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover Specification (paragraph 0020 in the publication version) describes these routines as software embodied in a structure of a computer: “a computer program may have a program code for performing, when running on a computer, the inventive methods.”  Thus the claimed apparatus is interpreted to be embodied on a computer.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 3-6, 8-13, 21, 23-26, 28-33, 41, 43-46, 48-53 and 61-65 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2016/0219290) hereinafter “Zhao”.
claim 1, Zhao discloses apparatus for predictively decoding a picture from a data stream (fig. 6), wherein the apparatus comprises a microprocessor or an electronic circuit (paragraph 0068) configured to decode a prediction residual signal of the picture from the data stream and subject the prediction residual signal to spectral-to-spatial transforming (paragraph 0027) with supporting switching between a set of transforms in spectral-to-spatial transforming the prediction residual signal (paragraph 0029, the video encoder and the video decoder may each construct a plurality of transform subsets, each transform subset identifies a plurality of candidate transforms. Candidate transforms refer to different types of transforms such as different types of DCTs and different types of discrete sine transforms (DSTs). The video encoder and the video decoder select transform subset(s) and determine transforms from the selected transform subset(s) that are used for determining a coefficient block from a transform block for video encoding or a transform block from a coefficient block for video decoding), 
wherein the apparatus supports the switching between the set of transforms in units of segments into which the picture is subdivided (i.e. blocks as disclosed in paragraphs 0027 and 0029) by
selecting, for each of a set of the segments, one transform of the set of transforms depending on a transform class signalization comprised by the data stream for the respective segment (see the tables in paragraphs 0256-0261) by checking a prefix portion of the transform class signalization (paragraph 0164, one-bit flag is presented first before transform subset indices to identify whether TUs within the CU can use multiple transforms or just a default transform), and 
signal indices, interpreted as suffix  portion, in the transform subsets) of the transform class signalization from the data stream (paragraph 0164, if the one-bit flag is 1, video encoder 20 may signal another flag at CU level 
As per claim 3, Zhao discloses apparatus according to claim 1, wherein the apparatus is configured to support the switching between the set of transforms for intra-coded segments and steadily use one transform or use a switching between a different set of transforms for inter-coded segments in spectral-to-spatial transforming the prediction residual signal (paragraph 0111, The following describes multiple transform for intra and inter prediction residual (e.g., different transform types for when the residual block is generated from intra-prediction and for when the residual block is generated from inter-prediction)). 
As per claim 4, Zhao discloses apparatus according to claim 1, wherein the apparatus is configured to, in switching between the set of transforms, select, for each of a set of the segments, one transform of the set of transforms depending on a transform class signalization comprised by the data stream for the respective segment (see for instance the tables in paragraphs 0256-0261) with using a surjective mapping, for each of the set of segments, of a domain of values, which are assumable by the transform class signalization, onto the set of transforms so that for each of the set of segments in a 
As per claim 5, Zhao discloses apparatus for predictively decoding a picture from a data stream (fig. 6), wherein the apparatus is configured to decode a prediction residual signal of the picture from the data stream and subject the prediction residual signal to spectral-to-spatial transforming (paragraph 0027) with supporting switching between a set of transforms in spectral-to-spatial transforming the prediction residual signal (paragraph 0029, the video encoder and the video decoder may each construct a plurality of transform subsets, each transform subset identifies a plurality of candidate transforms. Candidate transforms refer to different types of transforms such as different types of DCTs and different types of discrete sine transforms (DSTs). The video encoder and the video decoder select transform subset(s) and determine transforms from the selected transform subset(s) that are used for determining a coefficient block from a transform block for video encoding or a transform block from a coefficient block for video decoding),
wherein the apparatus supports the switching between the set of transforms in units of segments into which the picture is subdivided (i.e. blocks as disclosed in paragraphs 0027 and 0029) by
selecting, for each of a set of the segments, a transform out of the set of transforms depending on a coding mode derived from the data stream (paragraph 0129, Video decoder 30 may generate the coefficient block from the signaled information and determine that the intra-prediction mode was mode X also from the signaled information. 
As per claim 6, Zhao discloses apparatus according to claim 1, wherein the apparatus is configured to, in switching between the set of transforms, select, for each of intra-coded segments, one of the set of transforms depending on a transform class signalization comprised by the data stream for the respective intra-coded segment (see the table in paragraph 0256) and to derive the transform class signalization from the data stream using context-based entropy decoding using a context which depends on an intra-coding mode of the respective intra-coded segment (paragraphs 0079, 0177 and 0212, CABC is used by the decoder). 
As per claim 8, Zhao discloses apparatus according to claim 1, wherein the apparatus is configured to map a domain of values, which are assumable by the suffix portion of the transform class signalization, onto the set of transforms in a manner independent from the spatial and/or temporal prediction and characteristic, respectively (paragraph 0164, one-bit flag is presented first before transform subset indices to identify whether TUs within the CU can use multiple transforms or just a default transform). 
claim 9, Zhao discloses apparatus according to claim 1, wherein the set of transforms comprises a first spectral-to-spatial transform and a second spectral-to-spatial transform which is different from the first spectral-to-spatial transform (paragraphs 0051 and 0208). 
As per claim 10, Zhao discloses apparatus according to claim 1, wherein the set of transforms comprises a spectral-to-spatial transform which is concatenation of a first one-dimensional spectral-to-spatial transform applied horizontally and a second one-dimensional spectral-to-spatial transform applied vertically wherein the first one-dimensional spectral-to-spatial transform and the second one-dimensional spectral-to-spatial transform are different from each other (paragraphs 0047, 0208 and 0241). 
As per claims 11-13, arguments analogous to those applied for claim 10 are applicable for claims 11-13; in addition, Zhao teaches apparatus for predictively decoding a picture from a data stream (fig. 6), wherein the apparatus comprises a microprocessor or an electronic circuit (paragraph 0068) configured to decode a prediction residual signal of the picture from the data stream and subject the prediction residual signal to spectral-to-spatial transforming (paragraph 0027) with supporting switching between a set of transforms in spectral-to-spatial transforming the prediction residual signal (paragraph 0029, the video encoder and the video decoder may each construct a plurality of transform subsets, each transform subset identifies a plurality of candidate transforms. Candidate transforms refer to different types of transforms such as different types of DCTs and different types of discrete sine transforms (DSTs). The video encoder and the video decoder select transform subset(s) and determine transforms from the selected 
As per claims 21, 23-26 and 28-33, the claims are directed to an encoding apparatus opposite to the decoding apparatus of claims 1, 3-6 and 8-13; therefore, arguments analogous to those applied for claims 1, 3-6 and 8-13 are applicable for claims 21, 23-26 and 28-33. 
As per claims 41, 43-46 and 48-53, the claims are directed to an encoding teachings opposite to the decoding teachings of claims 1, 3-6 and 8-13; therefore, arguments analogous to those applied for claims 1, 3-6 and 8-13 are applicable for claims 41, 43-46 and 48-53. 
As per claim 61, the claim is direct to the decoding method of the decoding apparatus of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 61.
As per claim 62, the claim is direct to an encoding method opposite to the decoding method of the decoding apparatus of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 62.
As per claim 63, arguments analogous to those applied for claim 1 are applicable for claim 63; in addition, Zhao discloses using a non-transitory storage storage medium having a computer program stored thereon to perform the claimed methods when said computer program is run by a computer (paragraph 0011).
claim 64, the claim is direct to the encoding apparatus opposite to the decoding apparatus of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 64; in addition, Zhao discloses using a non-transitory storage storage medium having a computer program stored thereon to perform the claimed methods when said computer program is run by a computer (paragraph 0011).
As per claim 65, arguments analogous to those applied for claim 1 are applicable for claim 65.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

11.	Claims 14-20, 34-40 and 54-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0219290) in view of Lorcy, V et al., “Proposed improvements to the Adaptive multiple Core transform” cited in IDS, hereinafter “Lorcy”.
As per claim 14, Zhao discloses apparatus according to claim 13, wherein the set of one-dimensional spectral-to-spatial transforms comprises…one or more discrete cosine/sine transforms (paragraphs 0040, 0042 and 0051).
However, Zhao does not explicitly disclose wherein the set of one-dimensional spectral-to-spatial transforms comprises an identity transform.
In the same field of endeavor, Lorcy discloses wherein a set of one-dimensional spectral-to-spatial transforms comprises an identity transform (page 1, section 2, ID transform is added to the core transforms).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the different types of transforms of Zhao by 
As per claim 15, arguments analogous to those applied for the first limitation of claim 1, claim 13 and claim 14 are applicable for claim 15. 
As per claim 16, Zhao discloses wherein the apparatus is configured to perform the switching between the set of transforms depending on a transform class signalization in the data stream, wherein the transform class signalization comprises an even number of bins, and the apparatus is configured to use a first half of the bins to index the first one of the set of one-dimensional spectral-to-spatial transforms applied horizontally and a second half of the bins to index the second one of the set of one-dimensional spectral-to-spatial transforms applied vertically (paragraph 0177, Video encoder 20 and video decoder 30 may binarize the indicators (e.g., indices into the transform subsets) using, for example, fixed-length code, truncated unary code or exponential Golomb code; see also paragraph 0093). 
As per claim 17, arguments analogous to those applied for claim 16 are applicable for claim 17. 
As per claim 18, Zhao and Lorcy disclose apparatus according to claim 15, wherein the apparatus is configured to perform the switching between the set of   vertically by using a first bin of the first half of bins and a first bin of the second half of bins to discriminate between {identity transform, DST-IV} on the one hand and {DCT-II/III, DCT-IV} on the other hand and a second bin of the first half of bins and a second bin of the  see also paragraph 0093; in addition Lorcy teaches addition of ID transform to the core transforms. Therefore, it is obvious that the ID transform will be part of the transform pairs). 
As per claim 19, Zhao discloses wherein the apparatus is configured to select a context for context-adaptively entropy decoding the first bin of the first and second halves depending on the second bin of the first and second halves, respectively (paragraph 0177, Video encoder 20 and video decoder 30 may entropy code (e.g., encode or decode, respectively) indicators using CABC with contexts, and for each bin, one context is applied. In one example, the context model is selected based on the bin index). 
As per claim 20, Zhao discloses wherein the apparatus is configured to select a context for context-adaptively entropy decoding the second bin of the first and second halves depending on an intra-coding mode of a segment for which the transform class signalization is comprised by the data stream (paragraph 0177, Video encoder 20 and video decoder 30 may entropy code (e.g., encode or decode, respectively) indicators using CABC with contexts, and for each bin, one context is applied. In one example, the context model is selected based on the bin index. In another example, furthermore, the 
As per claims 34-40, the claims are directed to an encoding apparatus opposite to the decoding apparatus of claims 14-20; therefore, argument analogous to those applied for claims 14-20 are applicable for claims 34-40.
As per claim 54-60, the claims are directed to an encoding teachings opposite to the decoding teachings of claims 14-20; therefore, arguments analogous to those applied for claims 14-20 are applicable for claims 50-60. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482